14 MI-2345 m7
AFFIDAVIT OF CHARLES E. SIMON

I, Charles E. Simon, being duly sworn, depose and state as
follows:

Ls I have been employed as a Special Agent with the Federal
Bureau of Investigation (“FBI”) since 2011. For the majority of
that time, I have been engaged in gang and drug investigations. I
am currently assigned to the Boston Field Office, North Shore Gang
Task Force. I ama “federal law enforcement officer” as defined
in Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure,
that is, a government agent who is engaged in enforcing the
criminal laws of the United States and within a category of
officers authorized by the Attorney General to request a ames
warrant.!

2s Prior to my employment with the FBI, I was employed by
the Wichita Police Department in Wichita, Kansas from May 1999
through February 2011. As a Police Officer in Wichita, I held the
positions of Patrol Officer, Drug Officer, Gang Intelligence
Officer, Night Detective, and Felony Assault/Gang Detective. In

the course of all these positions, I have participated in numerous

 

1 Previously, I was assigned to the New Orleans Field Office,
Shreveport Resident Agency and to the Northwest Louisiana
Violent Crimes Task Force from July 2011 until November 2015. I
then transferred to the Boston Division and was assigned to the
Organized Crime Squad until June 2016.

O10
investigations of narcotics, firearm and violent felony crimes. I
have conducted investigations utilizing complex investigative
techniques and the utilization of analytical methods during
homicides, shootings, aggravated assaults, aggravated batteries,
narcotic, firearm, fraud, and theft investigations.

3. IT have received training and experience in
interviewing and interrogation, arrest procedures, search and
seizure, criminal organizations, narcotics, money laundering,
search warrant applications, and various other investigative
techniques and methods. During the course of my employment with
the FBI and the Wichita Police Department, I have served as a
Case Agent and/or assisted other agents/law enforcement officers
in investigations which involved the use of undercover officers,
confidential sources, cooperating witnesses, physical
surveillance, pen registers, trap and trace devices, toll
analysis, CCTV surveillance, consensual recordings and
monitoring, drug and firearm evidence purchases, service of
arrest warrants, subject interviews, conducting short-term and
long-term narcotics and gang investigations, conducting court-
authorized electronic surveillance, conducting court-authorized
Title III wiretap investigations, preparing and executing search
warrants that have led to substantial seizures of narcotics,

firearms, and other contraband.

20

 
4, I have participated in the investigation described in
detail below. During my work on this investigation, I have
interviewed witnesses about their knowledge of the matters
described below, and reviewed recordings of meetings. I have
reviewed reports prepared by other agents and Task Force
Officers and also conducted surveillance and discussed this case
with other law enforcement officers who have assisted in this
investigation. As a result of my personal participation in this
investigation, through my conversations with other law
enforcement officers and my analysis of reports prepared by

other officers, I am familiar with this investigation.

INTRODUCTION

5. I am submitting this affidavit in support of an
application for the issuance of search warrants authorizing the
search of 92 Haverhill, First Floor Front Apartment, Lawrence,
Massachusetts (“the Target Premises”) and a 2007 Infiniti G35
sedan, white in color, bearing MA registration 3R2815, VIN
JNKBV61F77M815751, and registered to NORMA CLAUDIO (“the Target
Vehicle,”) more fully described below in the section entitled
“Description of the Premises to be Search”. As described more
fully hereinafter, there is probable cause to believe that NORMA

CLAUDIO (“CLAUDIO”) and JUAN RAMON FERNANDEZ a/k/a “RAMON”

O30)

 
(“FERNANDEZ”) live at and/or exercise dominion of the Target
Premises, and at least as recently as July 29, 2019, have stored
at and/or distributed crack cocaine, a Schedule II controlled
substance, from in or around the Target Premises and used the
Target Vehicle to do so, in violation of federal law, including
21 U.S.C. §§841(a) (1) and §846. For the reasons set forth
herein, I believe that there is probable cause to believe that
evidence of the above-referenced Title 21 offenses, including,
but not limited to, crack cocaine, drug packaging materials and
other paraphernalia, amounts of U.S. currency obtained as a
result of illegal crack cocaine sales, and documents relating to
controlled substances distribution, more fully described below
in the section entitled “Items to be Seized,” will be contained
within the Target Premises and Target Vehicle.

6. This affidavit is being submitted for the limited
purpose of establishing probable cause to believe that evidence
of the above-described Title 21 offenses described below in the
section entitled “Items to be Seized” will be located in the
Target Premises and the Target Vehicle. Accordingly, I have not
included each and every fact known to myself and other law

enforcement officers involved in this investigation.

040)

 
DESCRIPTION OF THE PREMISES TO BE SEARCHED
7. The Target Premises is described as follow:

The Target Premise encompasses 92 Haverhill
Street, first floor front apartment,
Lawrence, MA. 92 Haverhill Street is a
multifamily two-story red brick home. There
are 2 entry doors to the first floor front
apartment, one at the front of the building
and the other at the right side of the
building. 92 is marked on the right front
pillar of the building by the front door in
black numbers. The front door to the First
Floor Front Apartment is immediately to the
right upon entering the front door of the
building. That door is white and has a
double locking system. Photos of the Target
Premises are included in Exhibit A attached
to this Affidavit.

The Target Vehicle is described as follows:

The Target Vehicle is a 2007 Infiniti G35

sedan, white in color, bearing MA

registration 3RZ815, VIN JNKBV61F77M815751,

and registered to NORMA CLAUDIO.

FACTS ESTABLISHING PROBABLE CAUSE
8. Beginning in approximately June, 2017, the North Shore

Gang Task Force (“NSGTF”) consisting of the FBI, Homeland
Security Investigations (“HSI”), and the Massachusetts State
Police (“MSP”) initiated operations focusing on narcotics

distribution in the Lawrence, MA area. In this investigation, a

cooperating witness (“CW-1”")2 was used to make controlled

 

2 CW-1 began working with the FBI after being arrested on drug
(50

 
purchases of cocaine base and other drugs from dealers operating
in the city of Lawrence. CW-1 conducted three (3) controlled
purchases of crack cocaine with CLAUDIO, one (1) controlled
purchase of crack cocaine with FERNANDEZ, and two (2) controlled
purchases of crack cocaine/cocaine with both CLAUDIO and
FERNANDEZ.3 The investigation revealed that CLAUDIO and
FERNANDEZ lived together and were boyfriend/girlfriend who
worked cooperatively in distributing ounce and multi-ounce

quantities of crack cocaine and other drugs.

A. AUGUST 30, 2017 PURCHASE OF 78.3 GRAMS OF COCAINE BASE
FROM CLAUDIO

9. The first buy that CW-1 made directly from CLAUDIO took
place on August 30, 2017. The August 30, 2017 buy was initiated
when another individual put CW-1 in contact with CLAUDIO so that
CW-1 could purchase three (3) ounces of crack cocaine.

Specifically, CW-1 was told to go to 343 Lowell Street in

 

charges in the hopes that his cooperation would assist in the
disposition of the case (which it to date has). CW-1 was also
paid approximately $15,000 for services by the FBI exclusive of
relocation costs. Apart from the arrest that prompted CW-1’s
cooperation in the first place, CW-1 has no criminal record but
is a user of marijuana. Agents working with CW-1 (including
myself) believe that the information CW-1 provided has been
accurate and reliable.

3 CW-1 conducted five (5) controlled purchases of crack cocaine.
with two other individuals who were directly supplied by
CLAUDIO.

x

L6G

 
Lawrence to meet CLAUDIO and purchase three (3) ounces of crack
cocaine for $4500.

10. In anticipation of the buy, agents met with CW-1 to
prepare CW-1 for the purchase. CW-1 was searched for cash and
contraband (with negative results) and provided with $4500 in
buy money, audio and video recording equipment, and sent into
the area of 343 Lowell Street where he/she arrived at
approximately 4:40 PM.

11. Once at 343 Lowell Street, CW-1 found CLAUDIO and a
male waiting for him/her. CLAUDIO directed CW-1 to get into the
passenger seat of her white Honda and she then joined CW-1 by
getting into the driver’s seat. Once inside, CW-1l gave CLAUDIO
the cash, telling her, “Here, count it.” After CLAUDIO had
counted the money and determined that it was correct, she handed
CW-1 three (3) bags of an off white substance that had been
sitting in the compartment on the driver’s side door.

12. Once the deal was complete, CW-1 got out of CLAUDIO’s
Honda, talked briefly to the male who had greeted him/her on
arrival, and then returned to a predetermined meeting location
where CW-1 met with myself and another agent and handed over the
drugs, the recording equipment, was searched for a second time,
and then debriefed.

13. Upon return to our offices, the drugs that CW-1l had
O70

 
purchased from CLAUDIO were identified as crack cocaine, weighed
(87.92 grams with the original packaging) field tested (positive
for cocaine) and sent to the DEA Regional Laboratory in New

York. On December 31, 2018, the DEA Lab certified that the drugs

were 78.3 grams of cocaine base.

B. SEPTEMBER 21, 2017 PURCHASE OF 79.32 GRAMS OF COCAINE
BASE FROM CLAUDIO

 

14. CW-1 next met with CLAUDIO to purchase three (3) more
ounces of crack cocaine on September 21, 2017. This second buy
was initiated earlier in the day of September 21 when CW-1 met
with myself and contacted CLAUDIO by phone at 978-885-8996.

Upon ending the call (which like all communications by CW-1 with
CLAUDIO were conducted in Spanish) ,* CW-1 confirmed that he/she
had spoken with CLAUDIO, who agreed to sell CW-1 three (3)
ounces of crack cocaine. Based on prior sales, agents were
aware that CLAUDIO charged $1500 per ounce for a total of $4500.

15. In anticipation of the buy, agents took up
surveillance in the area of 92 Haverhill Street in Lawrence
where CLAUDIO was believed to be living. Agents were also aware
from earlier buys that CLAUDIO drove a white Honda Accord

bearing MA license plate 3RZ-815 that was registered to NORMA

 

4 During part of the underlying investigation, my co-case agent
was an individual who spoke Spanish. That agent was transferred
to another jurisdiction during the investigation.

O80

 
CLAUDIO.

16. Shortly after 4:00 PM, myself and another agent
directed CW-1 to contact CLAUDIO to finalize arrangements for
the buy. In the resulting call, CLAUDIO agreed to meet CW-1 at
the Tripoli Pizza and Bakery located at 106 Common Street in
Lawrence.

17. CW-1 was then prepared for the buy. He/she was
searched, given $4500 in buy money, audio and video recording
equipment and sent into the area of the Tripoli Pizza and Bakery
to meet CLAUDIO.

18. Agents watched CW-1 arrive at the Tripoli Pizza and
Bakery at approximately 4:20 PM to wait for CLAUDIO’s arrival.
While this was happening, other agents surveilled CLAUDIO’s
white Honda (with CLAUDIO driving) leaving from 92 Haverhill
Street, watching her make a stop at an unknown residence for a
short period of time and then leaving, and driving a short
distance and letting an unknown individual exit the passenger
seat with a bag. CLAUDIO then proceeded into the Tripoli
parking lot at approximately 4:28 PM.

19. Once CLAUDIO pulled into the lot, CW-1 came out and
got into the Honda’s front seat. CW-1 exited the Honda Accord
after the:vehicle circled the block. CW-1 then returned to a

predetermined meeting location where he/she was searched for a

O30

 
second time, and turned over the drugs purchased from CLAUDIO
and the recordings. During CW-1’s subsequent debrief, he/she
stated that, when CW-1 got into CLAUDIO’s car, she asked if CW-1
wanted to do the deal in the parking lot and proceeded to
exchange CW-1’s buy money for three (3) bags of an off white
substance that CLAUDIO was holding between her legs.°

20. The drugs CW-1 purchased from CLAUDIO were later
inspected (and determined to be crack cocaine), weighed (87.90
grams with the original packaging), field tested (positive for
cocaine base) and sent to the DEA Lab in New York. On October
17, 2018, the DEA Lab certified that the drugs were 79.32 grams

of cocaine base.

C. OCTOBER 25, 2017 PURCHASE OF 53.3 GRAMS OF COCAINE BASE
FROM FERNANDEZ INSIDE 92 HAVERHILL STREET

21. The next buy made from CLAUDIO and/or FERNANDEZ took
place on October 25, 2017. This buy was initiated when CW-1
made contact with FERNANDEZ during the afternoon of October 24
at FERNANDEZ and CLAUDIO’s apartment (then located on the second
floor of 92 Haverhill Street in Lawrence). Initially, myself
and the other agents conducted surveillance on the location in

an attempt to observe CLAUDIO leave the residence so CW-1 could

 

5 After the buy was complete, surveillance agents saw CLAUDIO
return to 92 Haverhill Street and enter that building.
100

 
contact FERNANDEZ. After CLAUDIO was observed leaving the
residence, CW-1 was searched and provided with $3000 in buy
money and recording equipment by myself and other agents, then
sent to contact FERNANDEZ at approximately 4:35 PM. FERNANDEZ
brought CW-1 upstairs where FERNANDEZ told CW-1 that he didn’t
have two (2) ounces of crack cocaine to sell but advised CW-1 to
return in 45 minutes.

22. CW-1 then left and returned to a predetermined meeting
location where he/she provided myself and other agents with the
unused $3000 buy money, the recording equipment, was searched a
second time and was debriefed.

23. At approximately 6:10 PM, CW-1 was prepared to go
meet with FERNANDEZ a second time to purchase two (2) ounces of
crack cocaine. CW-1 was searched again and provided the $3000
buy money and the recording equipment. CW-1 was sent to 92
Haverhill Street where he/she arrived at approximately 6:20 PM,
went to the second floor apartment and contacted an unidentified
male. The unidentified male advised FERNANDEZ and CLAUDIO had
just left; therefore, CW-1 waited outside for them to return.
FERNANDEZ and CLAUDIO arrived back to 92 Haverhill Street but
advised CW-1 that they did not have any more crack cocaine to
sell but would have it the following day.

24. In anticipation of the buy, myself and other agents

Q110

 
met with CW-1 at approximately 3:30 PM on October 25 to prepare
CW-1 for the crack cocaine purchase. CW-1l was searched for
money and contraband (with negative results) and provided with
$3000 in buy money, audio and video recording equipment, and
sent into the area of 92 Haverhill Street to contact FERNANDEZ
to purchase the two (2) ounces of crack cocaine where he/she
arrived at approximately 3:40 PM.

25. As CW-1 approached 92 Haverhill Street, he/she saw
FERNANDEZ approaching his residence with a bicycle. FERNANDEZ
invited CW-1 to come to the second floor apartment. Once
inside, CW-1 gave FERNANDEZ the buy money. FERNANDEZ returned
$200 of the buy money back due to FERNANDEZ charging CW-1 $2800
for the two ounces of crack cocaine. FERNANDEZ then went to a
nearby kitchen cabinet from which he removed crack cocaine and
then prepared two (2) ounces that he weighed, packaged, and
provided to CW-1. Once the deal was complete, CW-1 left
FERNANDEZ’ s apartment and returned to a predetermined meeting
location where CW-1 met with myself and other agents from my
task force and handed over the drugs, the recording equipment,
was searched for a second time and then debriefed.

26. Upon return to our offices, the drugs that CW-1 had
purchased from FERNANDEZ were identified as crack cocaine,

weighed (58.75 grams with the original packaging) field tested
120

 
(positive for cocaine base) and sent to the DEA Regional
Laboratory in New York. On March 15, 2018, the DEA Lab
certified that the drugs were 53.3 grams of cocaine base.

D. ATTEMPTED IDENTIFICATION OF FERNANDEZ
ON NOVEMBER 3, 2017

 

27. On November 3, a physical surveillance was conducted
on CLAUDIO and FERNANDEZ in an attempt to confirm FERNANDEZ’
identity. At the time, the task force only knew FERNANDEZ as
“RAMON.” Agents saw CLAUDIO and FERNANDEZ leave 92 Haverhill
Street and enter the white Honda Accord bearing MA license plate
3RZ 815 which was registered to CLAUDIO. CLAUDIO entered the
driver seat of the vehicle as FERNANDEZ entered the front
passenger seat. A vehicle stop was initiated by two MSP
troopers. The troopers contacted both CLAUDIO and FERNANDEZ as
well as obtained CLAUDIO’s driver’s license. As soon as
FERNANDEZ’s name was requested by the trooper, CLAUDIO drove off
attempting to elude the troopers even though CLAUDIO’s driver’s
license was still in the possession of the troopers. The
troopers did not pursue the vehicle.

28. CLAUDIO was observed running back to 92 Haverhill
Street, entering the front door and then exiting the front door
with a plastic bag in her possession and going around the

building to an unknown location. The Honda Accord was located

0130

 
unoccupied away from 92 Haverhill Street.

29. On November 9, 2017, CW-1 spoke with CLAUDIO who
advised CW-1 that she and FERNANDEZ ran from law enforcement
when they were pulled over in her white Honda Accord, CLAUDIO
advised she waited for the law enforcement officers to exit
their vehicle and then took off, went around the corner, and
dropped FERNANDEZ off who fled on foot. CLAUDIO advised CW-1
that they ran due to them having approximately seven (7) to
eight (8) ounces of crack cocaine, a firearm, and approximately
$26,000 in the vehicle as well as FERNANDEZ not having legal
documentation to be in the United States.

30. CLAUDIO advised CW-1 that she planned to move to a
different location due to the apartment being too “hot” with law
enforcement and with other individuals, who attempted to rob
her, knowing where CLAUDIO and FERNANDEZ lived. Due to
individuals attempting to rob her, CLAUDIO and FERNANDEZ kept
firearms in their residence. CLAUDIO also advised that she and
FERNANDEZ would keep smaller amounts of crack cocaine in their
apartment and keep the larger amounts in an unknown stash
location.

31. On December 13, 2017, CW-1 went to 9? Haverhill
Street Apt. 2 to contact CLAUDIO. CLAUDIO allowed CW-1 to enter

the apartment and CW-1 observed the apartment to be empty

0140

 
because CLAUDIO and FERNANDEZ were moving to a different
residence. The CW also reported that FERNANDEZ was hiding in the

closet with a handgun.

E. JANUARY 31, 2018 PURCHASE OF 27.0103 GRAMS OF COCAINE
BASE FROM CLAUDIO

 

32. CW-1 also met with CLAUDIO to purchase one (1) ounce
of crack cocaine on January 31, 2018. This buy was initiated
earlier in the day of January 31 when CW-1 met with myself and
contacted CLAUDIO by phone at 978-387-7928. Upon ending the
call (which like all communications with CLAUDIO were conducted
in Spanish), CW-1 confirmed that he/she had: spoken with CLAUDIO,
who agreed to sell CW-1 one (1) ounce of crack cocaine for
$1400.

33. In anticipation of the buy, myself and another agent
met with CW-1 at approximately 1:23 PM and contacted CLAUDIO by
phone at 978-387-7928. Upon ending the call (which like all
communications with CLAUDIO were conducted in Spanish), CW-1
confirmed that he/she had spoken with CLAUDIO, who agreed to
meet CW-1 at the Tripoli Pizza and Bakery located at 106 Common
Street to sell CW-1 one (1) ounce of crack cocaine. The CW was
searched for cash and contraband (with negative results) and
provided with $1400 in buy money, audio and video recording

equipment, and sent to the area of 106 Common Street where

O150

 
he/she arrived at approximately 1:33 PM.

34. Prior to the controlled purchase, surveillance had
been established in the area of 92 Haverhill Street. Even
though CLAUDIO and FERNANDEZ had stated that they had moved,
surveillance located the white Honda Accord bearing license
plate 3RZ 815 parked in front of the address. The vehicle then
departed; however, surveillance agents did not follow due to
CLAUDIO being known to conduct “heat runs” to identify any
surveillance. Also, CLAUDIO had previously indicated to CW-1
that she had been followed by law enforcement in the past which
caused her to change her telephone number.

35. As CW-1 waited for CLAUDIO, she contacted him/her by
phone and advised she had to go to her new house in South
Lawrence to obtain the narcotics and then would be on her way to
meet CW-1. Once CLAUDIO pulled into the lot, CW-1 entered the
Honda’s front seat. CW-1 exited the Honda Accord after the
vehicle circled the block. CW-1 then returned to a
predetermined meeting location where he/she was searched for a
second time, and turned over the drugs purchased from CLAUDIO
and the recordings.

36. The drugs CW-1 purchased from CLAUDIO were later
inspected (and determined to be crack cocaine), weighed (29.2

grams with the original packaging), field tested (positive for

160

 

 
cocaine base) and sent to the DEA Lab in New York. On March 15,
2018, the DEA Lab certified that the drugs were 27.0103 grams of

cocaine base.

F. FEBRUARY 14, 2018 PURCHASE OF 27.5513 GRAMS OF COCAINE
BASE FROM CLAUDIO AND FERNANDEZ

37. CW-1 next met with CLAUDIO and FERNANDEZ to purchase
one (1) ounce of crack cocaine on February 14, 2017. In
anticipation of the buy, myself and another agent met with CW-1
at approximately 3:00 PM and contacted CLAUDIO by phone at 978-
387-7928. Upon ending the call (which like all communications
with CLAUDIO were conducted in Spanish), CW-1 confirmed that
he/she had spoken with CLAUDIO, who agreed to meet CW-1 at the
Tripoli Pizza and Bakery located at 106 Common Street to sell
CW-1 one (1) ounce of crack cocaine for $1400. Cw-1 was
searched for cash and contraband (with negative results) and
provided with $1400 in buy money, audio and video recording
equipment, and sent to the area of 106 Common Street where
he/she arrived at approximately 3:20 PM.

38. Once CLAUDIO pulled into the lot in the white Honda
Accord, surveillance observed that the vehicle was also occupied
by a front passenger who was later identified as FERNANDEZ. CW-
1 entered into the Honda’s rear passenger seat. CW-1 exited the

Honda Accord after the vehicle drove a short distance. Cw-1

170

 
then returned to a predetermined meeting location where he/she
was searched for a second time, and turned over the drugs
purchased from CLAUDIO and FERNANDEZ as well as the recording
equipment. During CW-1’s subsequent debrief, CW-1 advised he/she
handed CLAUDIO the money after entering the vehicle in which
CLAUDIO retrieved the crack cocaine from the driver's door side
door handle and passed it back to CW-1. Before exiting the
Honda, CW-1 observed approximately six (6) to seven (7)
individually packaged ounces of crack cocaine sitting between
CLAUDIO's legs.

39, The drugs CW-1 purchased from CLAUDIO and FERNANDEZ
were later inspected (and determined to be crack cocaine),
weighed (29.28 grams with the original packaging), field tested
(positive for cocaine base) and sent to the DEA Lab in New York.
On March 15, 2018, the DEA Lab certified that the drugs were
27.5513 grams of cocaine base.

40. Surveillance was conducted on CLAUDIO and FERNANDEZ
with assistance of the FBI Air Section at the conclusion of the
February 14 controlled purchase of the crack cocaine. The Air
Section was utilized due to CLAUDIO's counter surveillance
techniques. During the surveillance operation, CLAUDIO was
positively identified as the driver and FERNANDEZ as the front

passenger. They exhibited actions consistent with that of

0180

 
conducting drug transactions by meeting with individuals at
different locations for short amounts of time. However, the
drug transactions could not be confirmed.

G. OCTOBER 5, 2018 PURCHASE OF 27.8 GRAMS OF COCAINE FROM
CLAUDIO AND FERNANDEZ

 

Al. CW-1 met with CLAUDIO and FERNANDEZ to purchase one
(1) ounce of cocaine on October 5, 2018. In anticipation of the
buy, myself and another member of the task force met with CW-1
at approximately 9:40 AM on October 5 and CW-1 was searched for
cash and contraband (with negative results). CW-1 contacted
CLAUDIO by phone at 978-609-6008. Upon ending the call (which
Like all communications with CLAUDIO were conducted in Spanish),
CW-1 confirmed that he/she had spoken with CLAUDIO, who agreed
to sell CW-1 one (1) ounce of cocaine for $1350 in the area of
the Market Basket Grocery Store located at 700 Essex Street,
Lawrence, MA.

42.  CW-1 re-contacted CLAUDIO by phone at 978-609-6008.
Upon ending the call (which like all communications with CLAUDIO
were conducted in Spanish), CW-1 confirmed that he/she had
spoken with CLAUDIO who advised she misunderstood CW-1 on the
first call and thought CW-1 wanted to purchase one (1) of powder
cocaine instead of crack cocaine from CLAUDIO for the price of

$1350. CLAUDIO increased the price of one (1) ounce of crack

H190

 
cocaine to $1500. CW-1 re-contacted CLAUDIO by phone at 978-
609-6008. Upon ending the call (which like all communications
with CLAUDIO were conducted in Spanish), CW-1 confirmed that
he/she had spoken with CLAUDIO. At the direction of myself, CW-
1 informed CLAUDIO that he/she would purchase the one (1) ounce
of powder cocaine for $1350 instead of the crack cocaine for
$1500. These instructions were based on the fact that CW-1, the
other task force member and I were already in the area of the
Market Basket and I had only brought $1350 for the controlled
purchase.

43. CW-1 was provided with $1350 in buy money, audio and
video recording equipment, and sent to the area of 700 Essex
Street where he/she arrived at approximately 10:26 AM.

44, Initially CLAUDIO brought crack cocaine instead of
the powder cocaine, therefore, she had to go back to her
residence at the time, believed to be in South Lawrence, to
obtain the powder cocaine to complete the drug transaction with
CW-1. CLAUDIO arrived at the Market Basket along with FERNANDEZ
who was the front passenger in a 2007 silver Honda Accord
bearing license plate 3RZ 815 which was registered to CLAUDIO at
92 Haverhill Street Apt. 2. CW-1 entered the rear passenger seat
and exited after approximately one (1) minute. CW-1 then

returned to a predetermined meeting location where he/she was

0200)

 
searched for a second time, and turned over the drugs purchased
from CLAUDIO and FERNANDEZ as well as the recording equipment.
During CW-1's subsequent debrief, CW-1 advised he/she entered
the silver Honda Accord with CLAUDIO and FERNANDEZ. FERNANDEZ
handed CW-1 the powder cocaine and he/she exited the vehicle.
CW-1 had already given CLAUDIO the money when they initially
met, when she realized she had brought crack cocaine instead of
powder cocaine.

45. The drugs CW-1 purchased from CLAUDIO and FERNANDEZ
were later inspected (and determined to be cocaine), weighed
(29.32 grams with the original packaging), field tested
(positive for cocaine) and sent to the DEA Lab in New York. On
April 18, 2019, the DEA Lab certified that the drugs were 27.8

grams of cocaine.

H. IDENTIFICATION OF NEW VEHICLE REGISTERED TO CLAUDIO AT
THE TARGET PREMISES ON FEBRUARY 1, 2019

46. On February 1, 2019, a member of the task force
observed a 2005 black Grand Jeep Cherokee bearing MA license
plate 3RZ 815 registered to CLAUDIO at 92 Haverhill Street Apt.
2, The vehicle was parked at 92 Haverhill Street. The license
plate was reassigned to this vehicle on January 28, 2019.

I. JULY 29, 2019 SURVEILLANCE OF CLAUDIO AND FERNANDEZ
AND THE IDENTIFICATION OF THE TARGET VEHICLE

Il.
47. The investigation had determined that CLAUDIO and

0210

 
FERNANDEZ had moved back to 92 Haverhill Street and were now
utilizing the Target Vehicle a white 2007 Infiniti G35 sedan
bearing the same MA license plate (3R%Z 815) and registered to
CLAUDIO at 92 Haverhill Street Apt. 1. The Target Vehicle had
been assigned the license plate on July 9, 2019. On July 29,
2019 at approximately 6:00 pm, the FBI Air Section, other
members of the task force, and I conducted surveillance on both
CLAUDIO and FERNANDEZ.

48. The surveillance operation observed both CLAUDIO and
FERNANDEZ leave 92 Haverhill Street and enter the Target Vehicle
after FERNANDEZ exited the front door of the building. CLAUDIO
entered the driver’s seat of the Target Vehicle as FERNANDEZ
entered the front passenger seat. They drove to Maple Street at
Lawrence Street where they stopped in the middle of the street
and allowed an unknown individual to enter the back passenger
seat. The Target Vehicle drove a short distance and then the
unknown individual exited the vehicle after approximately twenty
(20) seconds. CLAUDIO and FERNANDEZ then drove back to 92
Haverhill Street. These actions were consistent with that of
someone completing a drug transaction; however, the surveillance
team could not locate the unknown individual who entered the
vehicle and could not confirm the drug transaction.

49, Once at the residence, CLAUDIO remained outside and

220

 
contacted an unknown individual as FERNANDEZ entered the front
door of 92 Haverhill Street. After approximately one (1)
minute, FERNANDEZ exited the front door and they departed the
residence. Once again, CLAUDIO entered the driver’s seat of the
Target Vehicle as FERNANDEZ entered the front passenger seat.
50. CLAUDIO and FERNANDEZ drove directly to Springfield
Street at Parker Street and pulled to the right of the street
and park. However, the Target Vehicle was still in the street
and not in a proper parking spot against the sidewalk. A
Hispanic male wearing blue clothing who was later identified and
will be referred to here only as “E.C.,”® approached and entered
the back passenger seat. After approximately seventeen (17)
seconds, E.C. exited the Target Vehicle and it drove away from
the area. Believing that these actions were consistent with
someone who just completed a drug transaction, myself and other

members of the task force approached E.C. who was walking down

 

6 E.C. agreed to speak with the arresting officers but has not
been signed up as a source or provided any information other
than in his post-Miranda statement. E.C.’s criminal history
involves arrests for drug violations and resisting arrest in New
Hampshire where he was convicted on 3/29/2018 for Control Drug:
Control Premises where Drugs. In Massachusetts, he has been
arrested for drug violations, breaking and entering,
trespassing, kidnapping, armed robbery, assault and battery with
danger weapon, and fail to stop for police. The adult charges
in Massachusetts have been dismissed except for the arrest on
July 29, 2019 for the drug/firearm violations.

4230

 
the sidewalk. We exited our vehicles and identified ourselves
as law enforcement officers. Upon seeing us, E.C. began to run
but was quickly apprehended. As E.C. was being arrested and
actively trying to get away, he threw several objects one of
which appeared to be a white object. In the area the objects
were thrown, a plastic bag containing approximately twenty eight
(28) grams of an off-white rock like substance consistent with
that of crack cocaine was located along with a small silver
loaded .22 caliber revolver. E.C. also had in his possession
approximately sixteen (16) grams of an off-white rock like
substance consistent with that of crack cocaine and $2403.00 in
his pocket.

ol. While in the booking area of the Lawrence Police
Department, E.C. was given his Miranda rights and agreed to
answer questions after signing the Miranda Warning form and
advising he understood his rights. E.C. stated he had
approximately one (1) ounce of crack cocaine in one (1) bag and
another five (5) grams of crack cocaine in the other bag. He
stated that he receives approximately one (1) ounce of crack
cocaine every two (2) days at the price of $1300 per ounce from
his crack cocaine supplier he identified as “NORMA”.

52. “NORMA” called E.C. to obtain $1900 that he owed her

for previous narcotics he had received from her. E.C. told

0240

 
“NORMA” to come get the money and to bring him “something” as
well. He identified “NORMA’s” telephone number as 978-902-7484
and had her saved in his contacts as “Nolma2”. When the white
four-door sedan arrived, he entered the rear of the vehicle and
gave the $1900 to “NORMA” that he owed and received an
additional ounce of crack cocaine from the older male in the
front passenger seat. E.C. would have to pay for that ounce of
crack cocaine in two (2) days when he gets resupplied by
“NORMA”. E.C. also identified CLAUDIO’s previous vehicle as a
black Jeep prior to the white four door sedan which we
identified as the Target Vehicle.

53. On July 30, 2019 National Grid Electric Company
confirmed that an individual identified as “NORMA Clauvio” with
the same last four (4) of CLAUDIO’s social security number as
having active utilities at “92 HAVERHILL ST 1FRT LAWRENCE MA
01840”. This is believed to be the Target Premises.

54. CW-1 advised the front door of 92 Haverhill Street
only allows access to the first floor front apartment and the
second floor front apartment. The video taken on October 25,
2017 shows the entrance to the Target Premises is a white door
on the immediate right upon entering the front entrance to the

building.

O25

 
CRIMINAL HISTORY OF DRUG CONVICTIONS FOR CLAUDIO AND FERNANDEZ

55. A review of CLAUDIO’s Massachusetts Board of
Probation Records reveals that CLAUDIO was convicted in Lawrence
District Court of Distribute/Dispense Class B Cocaine and
Distribute of Cocaine in a School zone on June 5, 2006 where she
received two years of imprisonment. On that same date, she was
convicted of two additional counts of Distributing Cocaine, also
in Lawrence District Court.

56. A review of FERNANDEZ’ Massachusetts Board of
Probation Records reveals that he was convicted of the following
drug crimes on December 13, 2004 in Essex County Superior Court:
Trafficking Controlled Substance (8 years - 8 years and 1 day of
imprisonment), Distribute/Dispense Class B (5 years - 5 years 1
day of imprisonment), Two (2) counts Controlled Substance School
(2.5 - 2.5 years 1 day of imprisonment), and Trafficking
Controlled Substance Cocaine (3 years ~ 3 years 1 day of
imprisonment). FERNANDEZ was also convicted of Possession to
Distribute Class B (1 year of imprisonment) and Possession to
Distribute Class A (1 year of imprisonment) on January 22, 2004.

DRUG TRAFFICKERS’ USE OF RESIDENCES AND VEHICLES GENERALLY

57. Based upon my training and experience, as well as the

training and experience of other law enforcement agents I have

worked with, I am aware that it is generally a common practice

(1260

 

 

 
for individuals who distribute controlled substances to maintain
in their residences drugs, drug paraphernalia and records
relating to their drug trafficking activities and to transport,
and/or store drugs and drug paraphernalia in their vehicles for
easy access.

58. Because individuals who distribute controlled
substances in many instances will “front” (that is, sell on
consignment) drugs to their clients, or alternatively, will be
fronted drugs from their suppliers, such record-keeping is
necessary to keep track of amounts paid and owed, and such
records will also be maintained close at hand so as to readily
ascertain current balances. Often individuals who distribute
controlled substances keep pay and owe records to show balances
due for drugs sold in the past and for payments expected by the
trafficker’s suppliers and the trafficker’s dealers.
Additionally, individuals who distribute controlled substances
must maintain telephone and address listings of clients and
suppliers and keep them immediately available in order to
efficiently conduct their drug trafficking business.

59. Based upon my training and experience, I am also
aware that it is generally a common practice for distributors of
controlled substances to conceal at their residences sums of

money, either the proceeds from drug sales or monies to be used

0270

 
to purchase controlled substances. Evidence of such financial
transactions and records relating to income and expenditures of
money and wealth in connection with drug distribution would also
typically be maintained in residences.

60. I also know based upon my training and experience
that powder drugs such as cocaine, fentanyl and heroin are
cultivated or manufactured in source countries’ outside the
United States, and then brought into the United States through
various ports of entry. Consequently, traffickers in powder
drugs often travel (or pay and arrange for others to travel on
their behalf) to acquire cocaine, or make arrangements to have
the cocaine shipped to them. Such travel and/or shipping
necessarily results in the generation of various documents,
which typically are also kept in the trafficker’s residence.

6l. I have participated in the execution of numerous
search warrants at the residences of individuals who distribute
controlled substances. In a substantial number of residential
searches executed in connection with the drug investigations in
which I have been involved, drug-related evidence have typically
been recovered, including controlled substances, controlled
substances paraphernalia, and documents related to controlled
substances distribution, such as books, records, receipts,

notes, ledgers, and other papers relating to the purchase and/or

0280

 
distribution of controlled substances; cash, currency, and
records relating to controlled substances, income and
expenditures of money and wealth; and firearms and ammunition.

62. In addition, during the course of such residential
searches, I and other agents have also found items of personal
property that tend to identify the person(s) in residence,
occupancy, control, or ownership of the subject Premises. Such
identification evidence is typical of the articles people
commonly maintain in their residences, such as canceled mail,
deeds, leases, rental agreements, photographs, personal
telephone books, diaries, utility and telephone bills,
statements, identification documents, and keys.

63. My awareness of these drug distribution practices, as
well as my knowledge of the drug use and distribution techniques
as set forth in this Affidavit, arise from the following:

a) My own involvement in prior drug investigations and
searches during my career as a law enforcement
officer, as previously described;

b) my involvement on a number of occasions in debriefing
confidential informants and cooperating individuals in
prior drug investigations, as well as what other law
enforcement agents and officers have advised me when

relating the substance of their similar debriefings

0290

 
64.

and the results of their own drug investigations; and
other information provided through law enforcement
channels.

ITEMS TO BE SEIZED

 

Based upon all of the information I have obtained

during the course of this investigation, and for the reasons

more specifically set forth above, I submit that there is

probable cause to believe that evidence regarding illegal drug

activities will be found in the Target Premises and Target

Vehicle.

More specifically, I submit that there is probable

cause to believe that the following items of evidence will be

found in the subject Premises:

1.

controlled substances, including crack cocaine and
cocaine;

paraphernalia for the packaging, processing and
distribution of controlled substances such as crack
cocaine and cocaine, to include plastic bags and
seals, scales, "cutting" agents used to dilute/extend
cocaine and to cook crack cocaine prior to sale;nes;

Books, records, notes, ledgers, and any
other papers or records relating to the
purchase, transportation, shipment,
ordering, sale, importation, manufacture,
and/or distribution of controlled substances
and/or records relating to the receipt,
disposition, and/or laundering of proceeds
from the distribution of controlled
substances, such as crack cocaine and
cocaine, and/or records or electronic
devices reflecting the identity of co-
conspirators and drug customers, as well as

300

 
their addresses, telephone, and pager
numbers. Such documents include, but are
not limited to, telephone address books,
planners, receipts, state and federal income
tax returns and supporting paperwork, notes,
ledgers, bank records, money orders, wire
transfers, cashier’s checks, passbooks,
certificates of deposit, bills, vehicle
rental receipts, credit card receipts, hotel
receipts, meal receipts, travel agency
vouchers, travel schedules, shipment
records, telephone bills and/or toll records
and bills and cellular telephones;

Cash and currency, and other items of value
made or derived from trafficking in illegal
substances or documents related thereto.
Such items include, but are not limited to
jewelry, precious metals, titles, deeds,
monetary notes, registrations, purchase or
sale invoices, bank records, or any other
papers concerning financial transactions
relating to obtaining, transferring,
laundering, concealing, or expending money
or other items of value made or derived from
trafficking in illegal substances.

Documents reflecting dominion and/or control
of 92 Haverhill Street, First Floor Front
Apartment, Lawrence, Massachusetts,
including, but not limited to, canceled
mail, photographs, personal telephone books,
diaries, bills and statements, Keys,
identification cards and documents, bank
books, checks, and check registers.

Documents reflecting dominion and/or control
of 92 Haverhill Street, Second Floor Front
Apartment, Lawrence, Massachusetts,
including, but not limited to, canceled
mail, photographs, personal telephone books,
diaries, bills and statements, keys,
identification cards and bank books, checks,
and check registers.

O310

 
7. Documents or tangible evidence reflecting
dominion, ownership, and/or control by NORMA
CLAUDIO and JUAN RAMON FERNANDEZ over any
bank accounts, safe deposit boxes, stocks,
bonds, mutual funds, and any other financial
and/or monetary assets, instruments or
interests, and over any tangible assets such
as motor vehicles, real property, and
commercial storage facilities.

8. Photographs of individuals, property, and/or
illegal controlled substances.

9. Firearms, including ammunition, magazines, holsters,
and any components of firearms.

CONCLUSION

65. Based upon the foregoing, and based upon my training
and experience, I submit that there is probable cause to believe
that the Target Premises and the Target Vehicle, which are more
specifically described above, presently contain the items set
forth above, and that those items constitute evidence of the
commission of a criminal offense, contraband, the fruits of
crime, things otherwise criminally possessed, and property
designed or intended for use or which is or has been used as the
means of committing a criminal offense, specifically, violations
of 21 U.S.C. §§841(a) (1) and 846. Accordingly, I respectfully

request that search warrants be issued for the seizure of these

320)

 
items in the Target Premises and Target Vehicle described above.

CHARLES E. SIMON

SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION

Subscribed and swore

before me, this I day
of August, 2019 ,<\yasnHorg

   

 

st

0330
ATTACHMENT A

The Target Premises is described as follow:

The Target Premises encompasses 92 Haverhill
Street, First Floor Front Apartment,
Lawrence, MA. 92 Haverhill Street is a
multifamily two-story red brick home. There
are 2 entry doors to the first floor front
apartment, one at the front of the building
and the other at the right side of the
building. 92 is marked on the right front
pillar of the building by the front door in
black numbers. The front door to the First
Floor Front Apartment is immediately to the
right upon entering the front door to the
building. The door is white and has a double
locking system. Photos of the Target
Premises are attached.

 
 
 
 

 
ATTACHMENT B

controlled substances, including crack cocaine and
cocaine;

paraphernalia for the packaging, processing and
distribution of controlled substances such as crack
cocaine and cocaine, to include plastic bags and
seals, scales, "cutting" agents used to dilute/extend
cocaine and to cook crack cocaine prior to sale;

Books, records, notes, ledgers, and any
other papers or records relating to the
purchase, transportation, shipment,
ordering, sale, importation, manufacture,
and/or distribution of controlled substances
and/or records relating to the receipt,
disposition, and/or laundering of proceeds
from the distribution of controlled
substances, such as crack cocaine and
cocaine, and/or records or electronic
devices reflecting the identity of co-
conspirators and drug customers, as well as
their addresses, telephone, and pager
numbers. Such documents include, but are
not limited to, telephone address books,
planners, receipts, state and federal income
tax returns and supporting paperwork, notes,
ledgers, bank records, money orders, wire
transfers, cashier’s checks, passbooks,
bills, vehicle rental receipts, credit card
receipts, hotel receipts, meal receipts,
telephone bills and/or toll records and
bills and cellular telephones.

 
4, Cash and currency, and other items of
value made or derived from trafficking in
illegal substances or documents related
thereto. Such items include, but are not
limited to jewelry, precious metals,
titles, deeds, monetary notes,
registrations, purchase or sale invoices,
bank records, or any other papers
concerning financial transactions
relating to obtaining, transferring,
laundering, concealing, or expending
money or other items of value made or
derived from trafficking in illegal
substances.

5. Documents reflecting dominion and/or
control of 92 Haverhill Street, First
Floor Front Apartment, Lawrence,
Massachusetts, including, but not limited
to, canceled mail, photographs, personal
telephone books, diaries, bills and
statements, keys, identification cards
and documents, bank books, checks, and
check registers.

6. Documents reflecting dominion and/or
control of 92 Haverhill Street, Second
Floor Front Apartment, Lawrence,
Massachusetts, including, but not limited
to, canceled mail, photographs, personal
telephone books, diaries, bills and
statements, videotapes, keys,
identification cards and documents, bank
books, checks, and check registers.

7, Documents or tangible evidence reflecting
dominion, ownership, and/or control by
NORMA CLAUDIO and JUAN RAMON FERNANDEZ
over any bank accounts, safe deposit
boxes, stocks, bonds, mutual funds, and
any other financial and/or monetary
assets, instruments or interests, and
over any tangible assets such as motor
vehicles, real property, and commercial
Storage facilities.

8. Photographs of individuals, property,
and/or illegal controlled substances.

9, Firearms, including ammunition, magazines,
holsters, and any components of firearms.

 

 
